Citation Nr: 0327862	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  97-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether an August 27, 1964, rating decision (issued on 
September 8, 1964) denying service connection for kidney 
disability, for residuals of an orchiectomy, and for 
nervousness should be revised or reversed based on clear and 
unmistakable error.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tuberculosis of the right kidney.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1952 to 
February 1953.

In a June 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
"reopened" a finally denied claim of service connection for 
a nervous condition and for tuberculosis of the right kidney, 
and determined that those claims were not well grounded.  The 
veteran attempted to appeal that decision to the Board of 
Veterans' Appeals (Board); however, because his VA Form 9, 
Substantive Appeal, was not timely received, the RO closed 
the appeal.  In a December 1997 letter, the RO notified the 
veteran that his substantive appeal was untimely.  The 
veteran subsequently stated that he "continued to disagree" 
with the decision; however, he then asserted that the prior, 
final 1964 decision was based on clear and unmistakable error 
(hereinafter referred to as CUE) and he did not maintain that 
his substantive appeal was timely.  Because neither the 
veteran nor his representative has specified a desire to 
appeal the timeliness issue, it is not on appeal.  

This appeal arises from an April 1998 RO rating decision that 
determined that a rating decision dated August 27, 1964, was 
not based on CUE.  This appeal also arises from an RO 
determination announced in a June 2000 supplemental statement 
of the case (SSOC) that new and material evidence had not 
been submitted to reopen a claim of service connection for a 
nervous condition and for tuberculosis of the kidney.  In 
January 2001, the veteran timely expressed his disagreement 
with that decision.  In April 2002, the RO issued another 
SSOC that discussed the issue and informed the veteran that 
he need not submit another substantive appeal.  

The veteran testified before an RO hearing officer in March 
2000.  Although he had also requested a hearing before a 
member of the Board, in January 2001 he withdrew that request 
for health reasons.


FINDINGS OF FACT

1.  The 1964 rating decision is not undebatably erroneous in 
denying service connection for kidney disability, for 
residuals of an orchiectomy, and for nervousness; the RO did 
not make any error of fact or law that, had it not been made, 
would have manifestly changed the outcome of the decision at 
the time it was made.

2.  By rating decision of June 1995, the RO denied service 
connection for tuberculosis of the right kidney and for a 
nervous condition and properly notified the veteran and his 
representative of that decision.  

3.  The veteran did not timely appeal the June 1995 decision 
and it became final.

4.  Evidence received at the RO since the June 1995 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The 1964 rating decision that denied entitlement to 
service connection for disabilities of the kidney, for 
residuals of orchiectomy, and for nervousness was not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2003).

2.  The June 1995 rating decision, which denied service 
connection for tuberculosis of the right kidney and for a 
nervous condition, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2002).

3.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for tuberculosis of the 
right kidney and for a nervous condition and the claims are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, while this case was being developed, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
The VCAA emphasizes VA's obligation to notify claimants of 
what information or evidence is needed in order for a claim 
to be substantiated.  The VCAA affirms VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  

Despite its broad application to claims filed in its wake, 
the VCAA has little, if any, bearing on a request for 
revision of a final rating decision on the basis of CUE.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  A 
request for revision based on CUE, by its nature, involves 
only that evidence before the RO at the time it rendered the 
prior decision.  Thus, further evidentiary development is not 
appropriate in CUE cases.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); VAOPGCPREC 12-2001 at para 7.  In a 
valid CUE claim, the claimant sets forth legal arguments 
about errors in the prior final decision based on the law and 
the evidence extant at the time of that decision.  In this 
case, the Board concludes that the VCAA provides no 
requirement that has not been fulfilled before the Board may 
review the request for revision based on CUE.  VAOPGCPREC 11-
97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Likewise, regarding the veteran's application to reopen 
claims for service connection, the VCAA has little impact.  
The VCAA states the following:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has 
been disallowed except when new and material 
evidence is presented or secured, as described in 
section 5108 of this title.   

38 U.S.C.A. § 5103A(f) (West 2002).  

II.  CUE

Under current law there are three grounds on which a veteran 
may seek further consideration of a finally denied claim.  
The first ground, specified by statute, is to show that there 
was CUE in the final determination.  38 U.S.C.A. § 5109A, 
7111.  The pertinent regulation specifically states that 
previous determinations that are final and binding are 
accepted as correct in the absence of CUE and that where 
evidence establishes such error, the prior decision is 
reversed or amended.  38 C.F.R. § 3.105(a) (2003).  A second 
ground, again statutory, under which a finally denied claim 
may be reconsidered, is where new and material evidence 
sufficient to reopen the claim is presented.  If new and 
material evidence is presented with respect to a claim that 
had been denied, then VA reopens the claim and reviews the 
former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Thirdly, the Court has held that, under 
appropriate circumstances, an intervening change in 
applicable law may entitle a veteran to receive consideration 
of a claim de novo, or as a "new" claim, even though the 
claim is based on essentially the same facts as those in a 
previously adjudicated claim.  Routen v. West, 142 F.3d 1434, 
1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 
(Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).  

With respect to a claim of CUE, there is a presumption of 
validity to an otherwise final decision.  Martin v. Gray, 
142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th 
Cir. 1986).  CUE is a very specific and rare kind of error of 
fact or law that is undebatable, and when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed and evaluated 
will not suffice), or the law in effect at the time must have 
been incorrectly applied.  The determination must be based on 
the record that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245-46 
(1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  Any 
evidence submitted since the prior final decision has no 
relevance to the CUE claim, as this decision must be based on 
the evidence in the record at the time of the earlier 
decision.  

Also, in order to raise a reasonable claim of CUE, "there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error ... that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo, at 43-44.

With the above in mind, the Board will review the 1964 RO 
decision to determine if it is based on CUE.  

The veteran's original claims of entitlement to service 
connection for disabilities of the kidney, for residuals of 
an orchiectomy, and for nervousness were denied by the RO in 
1964.  The RO found that nervousness and tuberculosis pre-
existed active service, were clearly noted on the entrance 
examination report, and found no evidence of tuberculosis of 
the right kidney for more than 10 years after separation from 
active service.  The veteran and his representative were 
notified of that decision in 1964.  He did not appeal that 
decision and it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d).

The evidence considered in the 1964 decision includes the 
veteran's service medical records (SMRs), a June 1964 VA 
hospital report, July 1964 statements from his employer, his 
brother, and from his father-in-law, and a letter from Nathan 
Littauer Hospital (hereinafter NLH), as discussed below.

According to a December 1952 letter from NLH, chronic caseous 
tuberculosis of the left testicle was diagnosed in May 1949, 
when the veteran was 15 years of age.  An orchiectomy was 
performed and the veteran lost his left testicle.  The right 
testicle and epididymus were normal.  

The SMRs reflect that the veteran underwent a pre-induction 
physical examination in June 1952.  The examination report 
notes left testicle removal and hernia repair in 1949 and a 
history of anxiety somatizations.  A December 1952 SMR 
reflects complaint of headaches and inguinal pain and a 
December 1952 genitourinary (GU) specialist consultation 
report reflects complaint of right testicle pain.  

The veteran also underwent a psychiatric examination in 
December 1952, the report of which notes that he was examined 
because of complaints of headaches; however, the report 
further notes a skull fracture at age six or seven with 
headaches ever since that time.  It was felt that the recent 
headaches were due to repressed emotions.  The diagnoses were 
immaturity and passive-aggressive reaction.

A January 1953 consultation report for separation from active 
service reflects slight burning on urination but otherwise no 
GU symptoms.  A medical board proceedings report dated in 
January 1953 reflects that further military service might 
aggravate right inguinal pain.  The stated reason for the 
separation was absence of left testis due to tuberculosis, 
not considered line-of-duty; and, existed prior to entry 
(EPTE).  

In June 1964, VA hospitalized the veteran for a reported one-
month history of pus in the urine.  He also reported a 
history of intermittent left-sided flank pain for many years 
and pus in the urine on various occasions.  After various 
tests, a diagnosis of tuberculosis of the right kidney was 
given.  Apparently, VA removed the right kidney in June or 
July 1964.  

In June 1964, the veteran submitted a claim for service 
connection for tuberculosis of the right kidney.  Along with 
his application for compensation, he reported that he first 
experienced right-sided back pain during basic training in 
December 1952.  He alleged that tuberculosis of the right 
kidney began during active service in 1952.  He reported that 
right-sided back pain and stomach pain continued after 
separation and he saw a Dr. McMartin in March 1953 and a Dr. 
Brickner in 1954. 

In July 1964, the RO received information from Doctors Larner 
and Brickner.  Dr. Larner reported having treated the veteran 
in May 1964 for probable renal tuberculosis.  Dr. Brickner 
reported having treated severe low back strain and acute 
appendicitis in 1959.  

In July 1964, a former employer recalled that after active 
service, the veteran had missed work due to severe back pain 
from time to time.  In July 1964, the veteran's brother 
reported that the veteran had "been this way" for "about 
12 to 13 years."  The veteran's father-in-law reported that 
in 1953 the veteran complained of severe back pain.  

In September 1964, the RO informed the veteran and his 
representative that the evidence, including the SMRs, did not 
show that a disability was incurred in the line of duty that 
was 10 percent or more disabling.  The RO informed the 
veteran that kidney disability, orchiectomy, and nervousness 
were not incurred in or aggravated by active service.  The 
notice letter reflects that appeal rights were attached.  The 
veteran did not appeal the decision.  

In February 1994, the veteran claimed that CUE had been 
committed in the 1964 decision.  The veteran argued, "in 
light of recent COVA decisions concerning chronic diseases, I 
feel that my file should be reviewed and a new adjudication 
should be completed."  He did not, however, specify the 
alleged error in the 1964 decision.

In July 1995, the veteran reported the following:

It wasn't until I sought treatment from a 
urologist in Gloversville that the tuberculosis 
was properly diagnosed.  I was then sent to the 
VA Medical Center for removal of the kidney.  I 
would appreciate it if you would make an attempt 
to obtain these treatment records from Nathan 
Littauer Hospital and re-examine your decision.

In August 1995, NLH submitted records of treatment, most of 
which are dated in the 1980s and 1990s.   

In December 1997, the veteran reasserted that CUE had been 
committed in the earlier decision.  He made no specific 
argument concerning any error.

In December 1998, the veteran submitted a substantive appeal 
wherein he argued that he was accepted into active service in 
good health and was discharged with a nervous condition and 
tuberculosis.  

In March 2000, the veteran testified that his kidney stopped 
functioning during active service and that might be why they 
discharged him.  He related the pain in his back to the onset 
of his kidney problem.  He testified that he saw a doctor for 
it 10 years after active service and an infection was found 
and the doctor told him that the kidney had not worked in 
over 10 years.

In a January 2001 written argument, the veteran's 
representative argued that CUE was committed in the August 
1964 decision because: (1) the RO failed to consider the 
provisions of 38 C.F.R. § 3.303(b) wherein there is no 
requirement for continuity of symptomatology when a chronic 
disease, such as tuberculosis, is encountered; (2) the 
provisions of 38 C.F.R. § 3.307 were not followed because the 
RO did not develop the case to determine whether any symptoms 
noted during active service might have been significant in 
light of later discovered tuberculosis of the kidney; (3) the 
RO failed to consider aggravation of a preexisting disease 
under 38 C.F.R. § 3.306, because the veteran underwent 
psychiatric consultation for mental depression due to loss of 
a testicle during active service; (4) the RO failed to 
fulfill its duty to assist the veteran by not affording him a 
comprehensive compensation and pension examination prior to 
denying the claim in 1964; (5) the 1964 VA surgery was 
evidence that a preexisting condition was aggravated by 
active service.   

In April 2002, the RO issued an SSOC discussing CUE.  

After reviewing the evidence, the Board finds that clear and 
unmistakable error was not committed in the August 1964 
rating action.  The evidence before the RO at the time of the 
1964 decision reasonably supports the decision.  It therefore 
does not provide an undebatable basis for concluding that the 
decision was based on CUE.  The Board notes that the current 
regulations concerning tuberculosis as a chronic disease 
entity are essentially identical to those in effect in 1964.  

Addressing the representative's contention that the RO failed 
to consider § 3.303(b), which mandates that any subsequent 
manifestation of a chronic disease shown during active 
service must be service-connected, the Board notes that no 
tuberculosis was shown during active service or within any 
presumptive period.  Therefore, this provision is of no use 
to the veteran.  Medical and lay evidence received in 1964 
that even arguably suggests that tuberculosis was aggravated 
during active service is not clear and unmistakable evidence 
that tuberculosis was aggravated by active service.  The 
Board is prohibited from "reweighing" this evidence to 
determine whether the August 1964 decision is based on CUE.  
The issue for the Board is whether the record at the time of 
the 1964 rating decision reasonably supports that decision.  
The Board finds that it does.  

Regarding the representative's second argument, that the RO 
did not properly develop the case under § 3.307, the Board 
notes that even if true, does not amount to CUE.  An 
assertion of a failure in the duty to assist, even if true, 
is not CUE.  Cook v. Principi, 318 F.3d 1334 (2003).  

Third, the veteran's representative argues that failure to 
consider aggravation of a preexisting disease under 38 C.F.R. 
§ 3.306 is CUE.  The Board agrees that failure to consider a 
pertinent regulation is CUE; however, the notice letter sent 
to the veteran and his representative in 1964 clearly states 
that disabilities of the kidney, orchiectomy, nervousness 
were not incurred in or aggravated by [emphasis added] active 
service.  Thus, there is no basis to conclude that the RO 
failed to consider aggravation.  

Fourth, the representative argues that failure to offer the 
veteran a compensation and pension examination prior to 
denying the claim is CUE.  This is another assertion of VA's 
failure in its duty to assist, which, even if true, is not 
CUE.  Cook, supra.  

Lastly, the representative argues that the 1964 VA surgery 
indicated that a preexisting condition was aggravated by 
active service.  The Board notes that the 1964 VA surgery 
report was of record and was considered by the RO in the 1964 
decision.  Thus, the correct facts were before the RO.  At 
the time of the 1964 decision, there was no medical opinion 
that tended to link tuberculosis of the right kidney to 
active service.  Thus, the evidence of record in 1964 
reasonably supported the decision.  Obtaining such a medical 
opinion now is prohibited to determine whether CUE was 
committed, because where the claim is CUE, the only question 
is whether the evidence of record at the time of the decision 
reasonably supported the decision.  Moreover, to reconsider 
whether there was tuberculosis in the right kidney during 
active service would entail reweighing old evidence, which 
again, is not a valid basis for finding CUE in a previous 
decision.  Thus, this argument must be rejected.  The Board 
cannot reweigh old evidence.  

III.  New and Material Evidence 

Claims of entitlement to service connection for tuberculosis 
of the right kidney and for a nervous condition were most 
recently denied (on a not well grounded basis) in a June 1995 
RO rating decision, which became final absent further timely 
appeal.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  
Pursuant to 38 U.S.C.A. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.160, 20.200, 
20.201, 20.202, 20.301(a), 20.1103 (2002).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Revisions have been made to 38 C.F.R. § 3.156, most notably a 
requirement that, to be new and material, evidence "must 
raise a reasonable possibility of substantiating the claim."  
66 Fed. Reg. 45,630 (effective as to claims received on or 
after August 29, 2001).  The claim in this appeal was denied 
in a June 2000 rating action, and is therefore entitled to be 
evaluated using the previous-more liberal-version of the 
regulation.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the June 1995 
RO rating decision consists of SMRs, to include an associated 
report from NLH, a 1964 VA hospital report, and claims and 
statements of the veteran and other lay witnesses.  That 
evidence was discussed in the preceding portion of this 
decision.  

In June 1995, the RO denied the service connection claims as 
not well grounded.  Although the veteran attempted to appeal 
that decision, his substantive appeal was untimely received 
and the RO closed the appeal.  The June 1995 decision 
therefore became final.  

Since the June 1995 rating decision, the veteran has 
submitted extensive private medical records from NLH and has 
testified before an RO hearing officer.  The Board must 
review this evidence to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claims, or 
whether it results in a more complete record for evaluating 
the service connection claims.  

The NLH records do not tend to show that either tuberculosis 
of the right kidney or a nervous condition was incurred in or 
aggravated by active service.  Rather, they simply reflect 
treatment at various times since active service for a variety 
of health problems.  They are not material to the service 
connection claims.  Therefore, they are not new and material 
evidence.

The veteran testified that his right kidney stopped 
functioning during active service, as signaled by the onset 
of pain in his back.  The Board notes that in a June 1964 
letter to the RO, the veteran made a similar claim.  Thus, 
the testimony is cumulative of earlier considered assertions 
and it is not new and material evidence.  

The Board concludes that the newly submitted evidence is not 
new and material and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  The application to reopen the claims must therefore 
be denied.  38 U.S.C.A. § 5108; Manio, supra.

IV.  Conclusion

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the 1964 rating 
decision is not based on CUE and that no new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for tuberculosis of the 
right kidney and for a nervous condition.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  Hence, this appeal cannot be granted.





ORDER

1.  The claim for reversal or revision, based on CUE, of an 
August 1964 rating decision, which denied service connection 
for a kidney disability, for residuals of an orchiectomy, and 
for nervousness, is denied.

2.  New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for tuberculosis of the right kidney is denied.  

3.  New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a nervous condition is denied.  


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



